Name: Council Regulation (EEC) No 3929/86 of 16 December 1986 opening, allocating and providing for the administration of a Community tariff quota for frozen beef and veal falling within subheading 02.01 A II b) of the Common Customs Tariff (1987)
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 24. 12. 86 Official Journal of the European Communities No L 365/3 COUNCIL REGULATION (EEC) No 3929/86 of 16 December 1986 opening, allocating and providing for the administration of a Community tariff quota for frozen beef and veal falling within subheading 02.01 A lib) of the Common Customs Tariff (1987) common detailed rules for the application of the system of import and export licences and advance fixing certifi ­ cates for agricultural products (3), as last amended by Regulation (EEC) No 2666/82 (4), import licences autho ­ rize the importation of a quantity exceeding by 5 % the quantity indicated therein ; wherein, however, the levy provided for in Article 12 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and vealQ, as last amended by Regulation (EEC) No 3768/85 (*), should be applied to any quantity exceeding that indicated in the licence ; Whereas, since the tariff quota in question is relatively small , it ought to be possible to provide for a system of allocation based on a single apportionment between the Member States, without thereby derogating from its Community nature ; whereas it appears best to leave to each Member State the choice of a management system for its share of the quota, so that it may ensure an alloca ­ tion which is appropriate from an economic viewpoint ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands, and the Grand Duchy of Luxembourg are jointly represented by the Benelux Economic Union, any operation concerning the administration of the quota shares allocated to that economic union may be carried out by any one of its members ; Whereas the possibility should be provided for whereby quantities which have not been used up may be appor ­ tioned by the Council, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas, in the context of the General Agreement on Tariffs and Trade (GATT), the Community has under ­ taken to open, at a duty of 20 %, an annual Community tariff quota of 50 000 tonnes of frozen beef and veal falling within subheading 02.01 A II b) of the Common Customs Tariff, expressed as boned or boneless meat ; whereas, therefore, this tariff quota should be opened for 1987 ; Whereas, under the terms of Article 75 (2) (a) of the 1985 Act of Accession, the Kingdom of Spain has, since 1 March 1986, been applying Common Customs Tariff duties ; whereas provision should therefore be made for an allocation for this Member State in respect of the quota period under consideration ; whereas, since the Portu ­ guese Republic is authorized, under Article 282 of the 1985 Act of Accession, to postpone, until the beginning of the second stage, the progressive application to imports of preferences granted, unilaterally or by agreement, by the Community to certain third countries, no such alloca ­ tion is to be provided for this Member State ; Whereas, in particular, equal and continuous access to the quota should be ensured for all persons concerned in the Community and the rate laid down for the tariff quota should be applied consistently in all Member States to all imports of the product in question until the quota is used up ; whereas a system of utilization of the Community tariff quota, based on an allocation between the Member States concerned, would, in the light of the principles outlined above, appear consistent with the Community nature of the quota ; whereas, in order to arrive at a fair allocation between the Member States and to represent as closely as possible the actual market trends in the product in question, the said allocation should be proportionate to the requirements of the Member States calculated with reference to statistical data on imports from third coun ­ tries during a representative reference period and to the economic prospects for the quota year in question ; Whereas, pursuant to Article 8 (4) of Commission Regula ­ tion (EEC) No 3183/80 of 3 December 1980 laying down HAS ADOPTED THIS REGULATION : Article 1 1 . A Community tariff quota for frozen beef and veal , falling within subheading 02.01 A II b) of the Common Customs Tariff, totalling 50 000 tonnes expressed as boned or boneless meat, is hereby opened for 1987. For the purpose of charging imports against this quota, 100 kilograms of unboned meat shall be taken to be equi ­ valent to 77 kilograms of boned or boneless meat. 2 . Imports of those goods which have been admitted under the benefit of another preferential tariff regime shall not be set off against this tariff quota. (3) OJ No L 338, 13 . 12. 1980, p. 1 . (  ) OJ No C 267, 23 . 10 . 1986, p. 7 . (2) Opinion delivered on 12. 12. 1986 (not yet published in the Official Journal). (4) OJ No L 283, 6 . 10 . 1982, p . 7 . 0 OJ No L 148 , 28.6. 1968 , p. 24. ¥) OJ No L 362, 31 . 12. 1985, p . 8 . No L 365/4 Official Journal of the European Communities 24. 12. 86 3. The Common Customs Tariff duty for this quota shall be 20 %. Article 2 The quota amount of 50 000 tonnes shall be divided into two parts, one totalling 33 500 tonnes and the other 16 500 tonnes, broken down as follows : territories, free access to the quota shares allocated to them. 2. The extent to which the shares of the Member States have been used up shall be verified on the basis of imports as the product is presented for customs clearance under the declaration for free circulation. Article 4 The Member States shall regularly inform the Commis ­ sion of imports which have been charged against their shares. Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 6 The Commission shall, not later than 1 October 1987, submit to the Council a report on the quantities for which licences have been delivered in each Member State. The Council, acting by a qualified majority on a proposal from the Commission, shall, where appropriate, re-allocate the amounts which have not been used up. Article 7 This Regulation shall enter into force on 1 January 1987. For the part of totalling 33 500 tonnes For the part totalling 16 500 tonnes Benelux 3 149 1 551 Denmark 221 109 Germany 6 499 3 201 Greece 1 383 682 Spain 670 330 France 4 409 2 171 Ireland 265 130 Italy 8 060 3 970 Portugal   United Kingdom 8 844 4356 Article 3 1 . The Member States shall take all appropriate steps to guarantee all persons concerned, established within their This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1986. For the Council The President M. JOPLING